Order of the County Court of Queens county denying motion for new trial reversed on the law, and complaint dismissed, with costs. On plaintiff’s own testimony, his so-called customer was prospective only. He was not ready and willing to buy through the plaintiff’s procurement. The transaction subsequently consummated was through the efforts of another who alone was the procuring cause of the sale. No bad faith on defendant’s part was shown. Kelly, P. J., Rich, Jaycox, Kapper and Lazansky, JJ., concur.